United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
M. Jermaine Watson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0892
Issued: November 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 21, 2019 appellant, through counsel, filed a timely appeal from an October 24,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. By order dated July 20, 2020, the Board exercised
its discretion and denied the request as the matter could be adequately addressed based on a review of the case record.
Order Denying Request for Oral Argument, Docket No. 19-0892 (issued July 20, 2020).

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.4
ISSUE
The issue is whether appellant has met his burden of proof to establish total disability from
work for the period July 26, 2014 to August 7, 2017 causally related to his accepted February 29,
2012 employment injury.
FACTUAL HISTORY
On March 1, 2012 appellant, then a 58-year-old tractor-trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that on February 29, 2012 he injured his left shoulder and neck
when he was backing in a dock and a bobtail tried to pass him while in the performance of duty.
He stopped work on March 1, 2012. OWCP assigned OWCP File No. xxxxxx752. It accepted
appellant’s claim for neck sprain and brachial neuritis or radiculitis and subsequently expanded
acceptance of his claim to include left rotator cuff shoulder sprain. OWCP paid him wage-loss
compensation on the supplemental rolls beginning April 5, 2012.
By decision dated December 17, 2012, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective that day, because he no longer had residuals or
disability causally related to the accepted February 29, 2012 employment injury.
Appellant continued to receive medical treatment, including cervical steroid injections, and
submitted additional medical reports.
In a disability certificate note dated August 1, 2014, Dr. Gary Bonacquisti, a Boardcertified family physician, indicated that appellant was totally incapacitated from July 28 to 30,
2014 due to a medical condition.
OWCP received reports dated August 25 to October 21, 2015 by Dr. Robert Ippolito, a
Board-certified plastic surgeon. In the initial August 25, 2015 report, Dr. Ippolito noted
appellant’s complaints for chronic pain to both right and left hands. Upon examination of
appellant’s upper extremities, he observed marked tenderness along the cubital tunnels of both
wrists and positive Phalen’s, Tinel’s, and compression tests. Dr. Ippolito diagnosed bilateral
carpal tunnel, bilateral cubital tunnel, bilateral lateral epicondylitis, and bilateral radial styloid
tendinitis tenosynovitis.
In a July 10, 2015 report by Dr. Byron E. Strain, Board-certified in physical medicine and
rehabilitation, recounted that appellant continued to complain of left shoulder pain radiating to his
3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the October 24, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id

2

left hand with numbness and tingling. He reviewed appellant’s history and conducted an
examination. Dr. Strain related that electrodiagnostic studies conducted that day was significant
for mild left ulnar neuropathy at the wrist.
On January 6, 2016 appellant filed an occupational disease claim (Form CA-2) alleging
that he developed thoracic spinal epidural lipomatosis as a result of medical treatment that he
received in order to treat his work-related injuries. OWCP assigned that case OWCP File No.
xxxxxx134. In an attached statement, appellant described his cervical and shoulder injuries under
OWCP File No. xxxxxx752 and his bilateral upper extremity injuries under OWCP File No.
xxxxxx993.5 He related that from 2012 through 2014 he received several thoracic and cervical
spinal steroid injections to treat his multiple work-related injuries. Appellant alleged that his
thoracic spinal epidural lipomatosis was a consequential injury from the steroid injections he
received to treat his work-related injuries.
In a January 21, 2016 letter, OWCP informed appellant that it was converting his new
occupational disease claim into a recurrence claim (Form CA-2a). It explained that, since he was
alleging a consequential injury resulting from medical treatment for the accepted conditions under
two separate cases, i.e., OWCP File Nos. xxxxxx752 and xxxxxx993, it would combine these two
case files and develop the current recurrence claim under the master OWCP File. No. xxxxxx752.6
In an August 8, 2015 letter, Dr. Priscilla Hollander, a Board-certified internist who
specializes in endocrinology, diabetes, and metabolism, indicated that in 2014 appellant began to
experience varied neurological symptoms, including loss of lower extremity strength, and
mobility. She noted that he had a history of at least two years of major steroid injections for his
back and neck issues and opined that his steroid treatment for his disc and joint disease played a
major role in triggering his spinal epidural lipomatosis.
In a September 14, 2015 physical performance examination report, Dr. Sean JonesQuaidoo, a Board-certified orthopedic surgeon, noted that appellant had been off work since
September 2014. He reported that appellant was status post laminectomy and fusion of his thoracic
spine and had developed thoracic epidural lipomatosis with several complications, including
severe weakness and inability to work.
In reports dated January 6 and March 2, 2016, Dr. Karen M. Perl, Board-certified in
physical medicine and rehabilitation, noted physical examination findings of decreased flexion and
lateral rotation of the cervical spine and positive Spurling’s test. She diagnosed musculoskeletal
injuries related to a workers’ compensation claim on February 11, 2013, C6-7 two-mm disc bulge
with radicular symptoms into the upper extremities, cervical facet syndrome status post facet
injections, and bilateral radial and ulnar neuropathy.

5
Under OWCP File No. xxxxxx993, appellant filed a Form CA-2 alleging that he developed severe pain in his neck
radiating down to both arms and wrists as a result of his repetitive employment duties. OWCP accepted his claim for
bilateral rotator cuff syndrome, bilateral lateral epicondylitis, de Quatrain’s tenosynovitis, bilateral carpal tunnel
syndrome, and bilateral cubital tunnel syndrome, and paid medical benefits.
6
The case record reveals that, despite OWCP’s letter, OWCP File No. xxxxxx993 was not combined with the
current claim.

3

In an August 2, 2016 examination note, Dr. Jones-Quaidoo noted appellant’s complaints
of muscle aches, weakness, and back pain and provided examination findings. He assessed that
appellant had thoracic epidural lipomatosis and was working to apply for disability. Dr. JonesQuaidoo reported further diagnoses of extensor carpi radials tenosynovitis, rotator cuff shoulder
syndrome and allied disorders, carpal tunnel syndrome, epicondylitis, cervical spondylosis with
radiculopathy, lumbosacral radiculopathy, rotator cuff syndrome, epidural lipomatosis, thoracic
spondylosis with myelopathy, complex regional pain syndrome, and lesion of the ulnar nerve.
In a May 18, 2016 letter, Dr. Hollander indicated that she first treated appellant in 2015 for
varied neurological symptoms, the most aggressive problem being loss of lower extremity strength
and mobility. She explained that it took a while to diagnose the rare condition of spinal epidural
lipomatosis and noted that the disease was mainly associated with patients who had been on long
term steroid treatment. Dr. Hollander related that appellant had a history of at least two years of
major steroid injections for back and neck issues. She noted that his last steroid treatment was in
the spring of 2014, and indicated that such therapy can set up what is called Cushing’s syndrome.
When such syndrome is present, it can suppress production of cortisol by the adrenal system.
Dr. Hollander further opined that current testing showed that appellant’s adrenal system was in
fact suppressed. She opined that the steroid injections treatment played a major role in triggering
the spinal epidural lipomatosis.
In a May 20, 2016 report, Dr. Perl noted that appellant had sustained occupational injuries
to his cervical and lumbar spine and underwent multiple steroid injections from different
physicians. She indicated that, due to his excessive amount of steroid injections, he developed a
complication called spinal epiduramotosis. Dr. Perl noted that appellant had difficulty being able
to walk and had to undergo surgery. She provided physical examination findings and assessed that
he had thoracic epiduramotosis related to steroid complication. Dr. Perl further reported that
appellant “developed acute onset of weakness and inability to walk directly related to steroid
complication from his [f]ederal [w]orkers’ [c]ompensation claim.”
On June 17, 2016 appellant filed another Form CA-2 alleging that he developed thoracic
spinal epidural lipomatosis as a result of excessive steroid treatment to treat his previously
accepted injuries. OWCP assigned that case OWCP File No. xxxxxx338. In an August 18, 2016
letter, it informed appellant that it was converting his occupational disease claim to a recurrence
of disability claim under Master OWCP File No. xxxxxx752.
In a November 2, 2016 progress note, Dr. Perl noted that appellant’s examination findings
were mostly unchanged from his previous visit. She assessed musculoskeletal injuries related to
workers’ compensation claim, cervical facet syndrome status post facet injections, C6-7 two-mm
disc bulge with radicular symptoms into the upper extremities, and bilateral radial and ulnar
neuropathy.
In a February 27, 2017 decision, OWCP denied appellant’s recurrence claim finding that
the medical evidence of record was insufficient to establish that he was totally disabled from work
due to a consequential condition stemming from his original injury because it had not “authorized
the multiple injections.” It noted that his case was closed on December 17, 2012 and that it had
only authorized treatment of steroid injections on August 31, 2012 for treatment administered from
September 2 to October 2, 2012.

4

On April 25, 2017 appellant, through counsel, requested a hearing before a representative
of OWCP’s Branch of Hearings and Review. By decision dated July 28, 2017, an OWCP hearing
representative set aside the February 27, 2017 decision, and remanded the case for further
development to determine whether appellant developed thoracic epidural lipomatosis as a
consequence of the medical treatment that he received to treat his accepted conditions under
OWCP File No. xxxxxx752 and OWCP File No. xxxxxx993. She also instructed OWCP to
combine OWCP File No. xxxxxx993 with the current claim under OWCP File No. xxxxxx752.7
After referral to Dr. Adam Carter, Board-certified in physical and rehabilitation medicine
a second-opinion physician, OWCP expanded acceptance of appellant’s claim, in a May 24, 2018
decision, to include lipomatosis. However, it found that the condition resolved based on
Dr. Carter’s February 22, 2018 report effective February 15, 2018.8
On June 24, 2018 appellant filed a claim for wage-loss compensation (Form CA-7) for the
period August 8, 2015 to August 7, 2017.
In a development letter dated July 10, 2018, OWCP advised appellant of the type of
evidence needed to establish his wage-loss compensation claim for the period August 8, 2015 to
August 7, 2017.
In a July 27, 2018 letter, Dr. Jones-Quaidoo recounted that appellant had two on-the-job
injuries, one on February 29, 2012 and the other on February 11, 2013 which led him to undergo
epidural steroid injections and physical therapy. He reported that over time the “repeated
injections and the patient’s predisposition may have led to further epidural fat deposits and
progressed [appellant’s] spinal stenosis.” Dr. Jones-Quaidoo noted that on July 26, 2014
appellant’s legs gave out on him. He indicated that appellant continued to decline physically.
Dr. Jones-Quaidoo opined that the accepted diagnosis still applied to appellant and that the source
of his pain and resultant disability was due to degeneration. He further noted that the treatments
over time also possibly furthered the disease process of epidural lipomatosis, which resulted in
further disability.
On August 5, 2018 appellant filed another Form CA-7 claiming wage-loss compensation
for the period July 26, 2014 to August 6, 2017.
OWCP received several “Explanation of Benefits” forms from appellant’s private
insurance for service dates of July 28, 2014 to May 31, 2018.
By decision dated October 24, 2018, OWCP denied appellant’s claim for wage-loss
compensation due to total disability for the period July 26, 2014 through August 7, 2017. It found

7
The case record reveals that, despite the decision of OWCP’s hearing representative, OWCP File No. xxxxxx993
was not combined with the current claim.
8

OWCP noted that Dr. Carter had opined in his February 15, 2018 report that appellant had developed thoracic
epidural lipomatosis as a direct result of his multiple cervical and lumbar epidural injections received for case OWCP
File Nos. xxxxxx752 and xxxxxx993.

5

that the medical evidence of record was insufficient to establish that he was disabled from work
due to a material change or worsening of his accepted injuries.
LEGAL PRECEDENT
An employee seeking benefits under FECA9 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence.10 The term disability is defined as the incapacity, because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.11 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.12
Whether a particular injury causes an employee to become disabled from work, and the
duration of that disability, are medical issues that must be proven by a preponderance of the
reliable, probative, and substantial medical evidence.13 The medical evidence required to establish
causal relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the claimed
disability and the specific employment factors identified by the claimant.14
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.15
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant submitted reports from Dr. Hollander which strongly suggest that appellant was
unable to work due to his accepted lipomatosis injury. In an August 8, 2015 letter, she indicated
that in 2014 he began to experience varied neurological symptoms, including loss of lower
9

Supra note 3.

10

See B.K., Docket No. 18-0386 (issued September 14, 2018); see also Amelia S. Jefferson, 57 ECAB 183 (2005);
Nathaniel Milton, 37 ECAB 712 (1986).
11

20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018); Cheryl L. Decavitch, 50 ECAB
397 (1999).
12

See D.G., Docket No. 18-0597 (issued October 3, 2018); Amelia S. Jefferson, supra note 10.

13

Amelia S. Jefferson, id.; William A. Archer, 55 ECAB 674 (2004).

14

V.A., Docket No. 19-1123 (issued October 29, 2019).

15
See S.G., Docket No. 18-1076 (issued April 11, 2019); William A. Archer, 55 ECAB 674 (2004); Fereidoon
Kharabi, 52 ECAB 291 (2001).

6

extremity strength and mobility. In a May 18, 2016 letter, Dr. Hollander related that appellant had
a history of at least two years of major steroid injections for back and neck issues and opined that
the steroid injections treatment played a major role in triggering the spinal epidural lipomatosis.
She noted that his last steroid treatment was in the spring of 2014, and indicated that such therapy
can set up what is called Cushing’s syndrome. When such syndrome is present, it can suppress
production of cortisol by the adrenal system. Dr. Hollander further opined that current testing
showed that appellant’s adrenal system was in fact suppressed.
The Board finds that, while the reports from Dr. Hollander are not completely rationalized,
they are consistent in indicating that appellant was unable to work beginning in 2014 due to the
development of his lipomatosis condition and are not contradicted by any substantial medical or
factual evidence of record.16 While these reports do not provide medical rationale to establish his
inability to work during the claimed period due to his consequential injury, they strongly suggest
and support a relationship between his accepted lipomatosis condition and resultant disability from
work. Although the reports of Dr. Hollander are insufficient to meet appellant’s burden of proof
to establish the claim, they raise an uncontroverted inference between appellant’s accepted
lipomatosis condition and disability from work from July 26, 2014 to August 7, 2017, and thus,
they are sufficient to require OWCP to further develop the medical evidence.17
It is well established that proceedings under FECA are not adversarial in nature, and while
appellant has the burden to establish entitlement to compensation, OWCP shares responsibility in
the development of the evidence.18 It has an obligation to see that justice is done.19 Thus, the
Board will remand the case to OWCP for further development of the medical evidence in order to
determine whether appellant’s inability to work from July 26, 2014 to August 7, 2017 was causally
related to his consequential lipomatosis injury.
Furthermore, on remand the Board finds that OWCP should administratively combine
OWCP File No. xxxxxx993 with master OWCP File No. xxxxxx752.20 OWCP’s procedures
provide that cases should be administratively combined when correct adjudication of the issues
depends on frequent cross-referencing between files.21 In the instant case, appellant has alleged
that his lipomatosis condition was a consequential injury of his accepted claims under OWCP File
Nos. xxxxxx993 and xxxxxx752. The record reflects that OWCP had administratively combined
16

See D.G., Docket No. 18-0043 (issued May 7, 2019).

17
See E.J., Docket No. 09-1481 (issued February 19, 2010); Richard E. Simpson, 55 ECAB 490, 500 (2004);
John J. Carlone, 41 ECAB 354, 360 (1989).
18

See e.g., M.G., Docket No. 18-1310 (issued April 16, 2019); Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985);
Michael Gallo, 29 ECAB 159, 161 (1978); William N. Saathoff, 8 ECAB 769-71; Dorothy L. Sidwell, 36 ECAB 699,
707 (1985).
19

See A.J., Docket No. 18-0905 (issued December 10, 2018); William J. Cantrell, 34 ECAB 1233, 1237 (1983);
Gertrude E. Evans, 26 ECAB 195 (1974).
20

See W.W., Docket No. 19-0884 (issued June 16, 2020).

21
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

7

his prior claims for thoracic epidural lipomatosis with the current claim. However, OWCP has not
administratively combined the present claim with appellant’s prior claim under OWCP File No.
xxxxxx993 despite its frequent references to combine all the case files together. Thus, the Board
finds that, for a full and fair adjudication, OWCP must administratively combine OWCP File No.
xxxxxx993 with Master OWCP File No. xxxxxx752 in order to review all medical records
pertaining to appellant’s accepted lipomatosis condition and any resultant disability.
On remand, OWCP shall combine these case files, prepare a statement of accepted facts
concerning appellant’s accepted injuries and refer the matter to a medical specialist in the
appropriate field of medicine, consistent with OWCP’s procedures, to determine whether his
inability to work from July 26, 2014 through August 7, 2017 was causally related to his accepted
conditions.22 The chosen physician shall provide a rationalized opinion as to whether the
diagnosed conditions are causally related to the accepted factors of appellant’s federal
employment. If the physician opines that the diagnosed conditions are not causally related, he or
she must explain with rationale how or why the opinion differs from that of
Dr. Hollander. Following this and other such further development as deemed necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

22

See id. Chapter 2.8109.b(1) (June 2015).

8

ORDER
IT IS HEREBY ORDERED THAT the October 24, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 4, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

